Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 20, 2020

The Court of Appeals hereby passes the following order:

A20A1551. IN THE INTEREST OF J. B. L., A CHILD (MOTHER).

      The parents of J. B. L. were involved in a custody dispute that was transferred
to juvenile court. After resolving the custody issue, the juvenile court entered an order
on December 4, 2019, ordering the mother to pay the father $6,422.50 in attorney
fees. The mother filed this direct appeal from that ruling. We, however, lack
jurisdiction.
      Appeals of orders in domestic relations cases – including attorney fee awards
– must be initiated by filing an application for discretionary appeal. OCGA § 5-6-35
(a) (2); Davidson v. Callaway, 274 Ga. 813, 814-815 (559 SE2d 728) (2002). The
mother’s failure to follow the required appellate procedure deprives us of jurisdiction
over this direct appeal, which is hereby DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/20/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.